
	

113 HR 2164 IH: Human Cloning Prohibition Act of 2012
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2164
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Harris (for
			 himself, Mr. Lipinski,
			 Mr. Smith of New Jersey,
			 Mr. Fleming,
			 Mr. Johnson of Ohio, and
			 Mr. Kelly of Pennsylvania) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit human
		  cloning.
	
	
		1.Short titleThis Act may be cited as the
			 Human Cloning Prohibition Act of
			 2012.
		2.FindingsCongress finds that—
			(1)some individuals
			 have announced that they will attempt to clone human beings using the technique
			 known as somatic cell nuclear transfer already used with limited success in
			 sheep and other animals;
			(2)nearly all
			 scientists agree that such attempts pose a massive risk of producing children
			 who are stillborn, unhealthy, or severely disabled, and considered opinion is
			 virtually unanimous that such attempts are therefore grossly irresponsible and
			 unethical;
			(3)efforts to create
			 human beings by cloning mark a new and decisive step toward turning human
			 reproduction into a manufacturing process in which children are made in
			 laboratories to preordained specifications and, potentially, in multiple
			 copies;
			(4)because it is an
			 asexual form of reproduction, cloning confounds the meaning of
			 father and mother and confuses the identity and
			 kinship relations of any cloned child, and thus threatens to weaken existing
			 notions regarding who bears which parental duties and responsibilities for
			 children;
			(5)because cloning
			 requires no personal involvement by the person whose genetic material is used,
			 cloning could easily be used to reproduce living or deceased persons without
			 their consent;
			(6)creating cloned
			 live-born human children (sometimes called reproductive cloning)
			 necessarily begins by creating cloned human embryos, a process which some also
			 propose as a way to create embryos for research or as sources of cells and
			 tissues for possible treatment of other humans;
			(7)the prospect of
			 creating new human life solely to be exploited and destroyed in this way has
			 been condemned on moral grounds by many, including supporters of a right to
			 abortion, as displaying a profound disrespect for life, and recent scientific
			 advances with adult stem cells indicate that there are fruitful and morally
			 unproblematic alternatives to this approach;
			(8)in order to be
			 effective, a ban on human cloning must stop the cloning process at the
			 beginning because—
				(A)cloning would take
			 place within the privacy of a doctor-patient relationship;
				(B)the transfer of
			 embryos to begin a pregnancy is a simple procedure; and
				(C)any government
			 effort to prevent the transfer of an existing embryo, or to prevent birth once
			 the transfer has occurred, would raise substantial moral, legal, and practical
			 issues, so that it will be nearly impossible to prevent attempts at
			 reproductive cloning once cloned human embryos are available in
			 the laboratory;
				(9)the scientifically
			 and medically useful practices of cloning of DNA fragments, known as molecular
			 cloning, the duplication of somatic cells (or stem cells) in tissue culture,
			 known as cell cloning, and whole-organism or embryo cloning of nonhuman animals
			 are appropriate uses of medical technology;
			(10)in the preamble
			 to the 1998 Additional Protocol on the Prohibition of Cloning Human Beings the
			 Council of Europe agreed that the instrumentalisation of human beings
			 through the deliberate creation of genetically identical human beings is
			 contrary to human dignity and thus constitutes a misuse of biology and
			 medicine;
			(11)collaborative
			 efforts to perform human cloning are conducted in ways that affect interstate
			 and even international commerce, and the legal status of cloning will have a
			 great impact on how biotechnology companies direct their resources for research
			 and development;
			(12)at least 23 countries have banned all human
			 cloning, including Canada, France, and Germany;
			(13)the United Nations has passed a declaration
			 calling for all human cloning to be banned by member nations; and
			(14)attempts to create cloned human embryos for
			 development of embryonic stem cell lines have been unsuccessful, including the
			 exploitation of over a hundred women in South Korea to provide over 2,000 human
			 eggs without the production of a single stem cell line.
			3.Prohibition on human
			 cloning
			(a)In
			 GeneralTitle 18, United States Code, is amended by inserting
			 after chapter 15 the following:
				
					16HUMAN
				CLONING
						
							Sec.
							301. Definitions.
							302. Prohibition on human
				  cloning.
						
						301.DefinitionsIn this chapter:
							(1)Human
				cloningThe term human cloning means human asexual
				reproduction, accomplished by introducing the nuclear material of a human
				somatic cell into a fertilized or unfertilized oocyte whose nucleus has been
				removed or inactivated to produce a living organism (at any stage of
				development) with a human or predominantly human genetic constitution.
							(2)Somatic
				cellThe term somatic cell means a diploid cell
				(having a complete set of chromosomes) obtained or derived from a living or
				deceased human body at any stage of development.
							302.Prohibition on
				human cloning
							(a)In
				GeneralIt shall be unlawful for any person or entity, public or
				private, in or affecting interstate commerce—
								(1)to perform or
				attempt to perform human cloning;
								(2)to participate in
				an attempt to perform human cloning; or
								(3)to ship or receive
				the product of human cloning for any purpose.
								(b)ImportationIt
				shall be unlawful for any person or entity, public or private, to import the
				product of human cloning for any purpose.
							(c)Penalties
								(1)In
				generalAny person or entity that is convicted of violating any
				provision of this section shall be fined under this section or imprisoned not
				more than 10 years, or both.
								(2)Civil
				penaltyAny person or entity that is convicted of violating any
				provision of this section shall be subject to, in the case of a violation that
				involves the derivation of a pecuniary gain, a civil penalty of not less than
				$1,000,000 and not more than an amount equal to the amount of the gross gain
				multiplied by 2, if that amount is greater than $1,000,000.
								(d)Scientific
				ResearchNothing in this section shall restrict areas of
				scientific research not specifically prohibited by this section, including
				research in the use of nuclear transfer or other cloning techniques to produce
				molecules, DNA, cells other than human embryos, tissues, organs, plants, or
				animals other than
				humans.
							.
			(b)Clerical
			 AmendmentThe table of chapters for part I of title 18, United
			 States Code, is amended by inserting after the item relating to chapter 15 the
			 following:
				
					
						16.Human
				  Cloning301
					
					.
			
